Ackeeson, C. C. J.
This is a rale to show cause why the verdict of $7,500 for the plaintiff should not be set aside .and a new trial granted for the following reasons:
“1. The verdict is excessive. 2. In accordance with the weight of the evidence the verdict is excessive.”
After carefully reading the transcript of the testimony, while the case is still fresh in my mind, I have reached the ■conclusion that the weight of the evidence will not justify a verdict in excess of $3,750. If the plaintiff will consent, before February 15th, 1932, to a reduction of the verdict to $3,750, it may stand for that amount. Otherwise the rule to show cause will be made absolute and a new trial ordered ■as to damages only.